ORDER OF SUSPENSION PENDING ISSUANCE OF OPINION
This case is before us on the Hearing Officer's report finding that, on December 3, 1990, the Supreme Court of California suspended Respondent from the practice of law in that state for three (8) years, only six (6) months of which were an actual suspension, with the remaining term being a supervised probation. After a hearing in this matter, the Hearing Officer recommended that this Court give full faith and credit to the order of the Supreme Court of California and suspend Respondent for six (6) months with automatic reinstatement upon proof of discharge from probation in the State of California. After the hearing officer submitted his "Findings of Fact, Conclusions of Law and Recommendation", the parties jointly submitted notice form the California Bar that Respondent successfully completed the period of probation in that state.
This Court, being duly advised, now finds that, pursuant to Admission and Discipline Rule 23(2)(b), Respondent's suspension by the Supreme Court of California is sufficient ground for suspension in this state and that the Hearing Officer's recommendation should be adopted.
IT IS, THEREFORE, ORDERED that Respondent, David Smith Bates, is suspended from the practice of law in this state for a period of six (6) months, effective immediately. Having successfully completed his California probation, the Respondent shall be reinstated automatically at the expiration of the six (6) month period of suspension. An opinion setting out the misconduct and other particulars of this case will be published at a later date.
The Clerk of this Court is ordered to forward copies of this Order in accordance with the provisions of Admis.Dis.R. 288)(d).
/s/Randall T. Shepard
Randall T. Shepard Chief Justice of Indiana
All Justices concur.